                                            Case 3:18-cv-07591-CRB Document 153 Filed 04/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       CITY AND COUNTY OF SAN                           Case No. 18-cv-07591-CRB
                                           FRANCISCO, et al.,
                                   9
                                                        Plaintiffs,                         ORDER GRANTING LEAVE TO FILE
                                  10                                                        MOTIONS FOR RECONSIDERATION;
                                                 v.                                         GRANTING MOTIONS FOR
                                  11                                                        RECONSIDERATION; DENYING AS
                                           PURDUE PHARMA L.P., et al.,                      MOOT MOTIONS TO SHORTEN TIME
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13
                                                On April 2, 2020, the Court issued its Order re Partial Case Management Schedule, setting
                                  14
                                       a handful of initial dates and providing limited guidance on motions to dismiss. See Order (dkt.
                                  15
                                       142). Defendants have promptly voiced their displeasure.
                                  16
                                                The Distributor Defendants move for leave to file a motion for reconsideration of the
                                  17
                                       order. See Distrib. Mot. for Leave (dkt. 144). They object to the notion that rulings by the MDL
                                  18
                                       court are the law of the case, they object to having to file a single omnibus brief when they believe
                                  19
                                       they have unique issues to address, and they ask the Court to adjust the deadline for the motions to
                                  20
                                       dismiss if it takes too much time to address reconsideration.1 Defendant Walgreen Co. joins in the
                                  21
                                       Distributors’ motion and asks that it be permitted to file its own motion to dismiss of up to 12
                                  22
                                       pages, given its unique status as both a distributor and dispenser of prescription opioids. See
                                  23
                                       Walgreen Joinder (dkt. 146). Defendant Anda, Inc. also joins in the Distributors’ motion and also
                                  24
                                       asks that it be permitted to file its own motion of motion to dismiss, not to exceed 8 pages, to
                                  25
                                       address its own unspecified “distinct issues.” See Anda Joinder (dkt. 148). The Manufacturing
                                  26

                                  27   1
                                        This last request is unnecessary in light of this order. The Distributor Defendants and
                                  28   Manufacturer Defendants also filed separate motions to shorten time (dkts. 145; 150), which the
                                       Court denies as moot in light of this order.
                                          Case 3:18-cv-07591-CRB Document 153 Filed 04/09/20 Page 2 of 2




                                   1   Defendants move for leave to file a motion for reconsideration of the order as well. See Manufac.

                                   2   Mot. for Leave (dkt. 147). Like the Distributors, they object to the notion that rulings by the MDL

                                   3   court are the law of the case, and they object to having to file a single omnibus brief when they

                                   4   believe they have unique issues to address.

                                   5          The Court hereby GRANTS leave to file the motions for reconsideration, notwithstanding

                                   6   Plaintiffs’ opposition (dkt. 149), and it GRANTS reconsideration as well.

                                   7          Keeping to the original schedule outlined in the Court’s April 2 order, Defendants may

                                   8   file: (1) one omnibus motion to dismiss of no more than 30 pages, which will presumably address

                                   9   issues common to all Defendants; (2) one Distributors’ motion to dismiss of no more than 15

                                  10   pages, which will presumably address issues unique to Distributor Defendants; (3) one

                                  11   Manufacturers’ motion to dismiss of no more than 15 pages, which will presumably address issues

                                  12   unique to Manufacturer Defendants; (4) one Walgreen motion to dismiss of no more than 12
Northern District of California
 United States District Court




                                  13   pages, which will presumably address issues unique to Walgreen; and (5) one Anda motion to

                                  14   dismiss of no more than 5 pages, which will presumably address issues unique to Anda. Plaintiffs

                                  15   may respond to each motion in a separate opposition brief of the same length. Defendants may

                                  16   then file replies of 25, 10, 10, 10, and 5 pages respectively,

                                  17          Defendants may make any arguments they wish to make in these motions. If it is

                                  18   Plaintiffs’ position that Defendants’ motions raise issues that have been previously decided by the

                                  19   MDL court (such that the MDL court’s previous rulings are either the law of the case or are simply

                                  20   persuasive authority), Plaintiffs shall make that argument to the Court.

                                  21          IT IS SO ORDERED.
                                  22          Dated: April 9, 2020
                                                                                              CHARLES R. BREYER
                                  23                                                          United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
